DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgement is made of the amendment filed 08/25/22 which amended claims 1, 3, 15 and 16 and cancelled claims 2 and 6. Claims 1, 3-5 and 7-16 are currently pending in the application for patent.

Allowable Subject Matter
Claims 1, 3-5 and 7-16 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding Claims 1 and 15, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious the projection device is arranged relative to a substantially plane reflecting surface of the reflecting device such that the display light of the projection device incident on the reflecting surface is incident on the reflecting surface in a manner substantially parallel to a normal vector of the reflecting surface. 
These limitations in combination with the other limitations of claims 1 and 15 renders the claims non-obvious over the prior art of record.

Matsushita (US 2016/0320617) teaches a display system (Figure 2; HUD Apparatus 1B) of a vehicle for displaying a virtual image (see Paragraph [0027]; wherein it is disclosed that a display image as a virtual image is formed at a position in front of the windshield 51 in a traveling direction (that is, backward in a visual-recognition direction)), comprising: 
a projection device (Figure 2; Display Device 11) which is configured to emit display light in order to generate an image (see Paragraph [0028]; wherein it is disclosed that the display device 11 is, for example, a liquid crystal projector, and projects, toward the reflective member 21 on the instrument panel 61, display light containing a display image for being visually recognized by the driver); 
a reflecting device (Figure 2; Reflective Member 21), which is configured for a first reflection of display light of the projection device (Figure 2; Display Device 11) arranged above the reflecting device (Figure 2; Reflective Member 21) by way of the reflecting device (Figure 2; Reflective Member 21) attached in or on an instrument panel (Figure 2; Instrument Panel 61) of the vehicle (see Figure 2 and Paragraph [0029]; wherein the reflective member 21 is provided substantially over the entire instrument panel 61), wherein the display light of the projection device (Figure 2; Display Device 11) incident on the reflecting device (Figure 2; Reflective Member 21)  is substantially retroreflected (see Paragraph [0040]; wherein it is disclosed that the reflective member 21 that is provided on the instrument panel 61, has retroreflectivity, and reflects the display light projected from the display device 11); and 
a windshield (Figure 2; Windshield 51) of the vehicle (see Figure 2), which windshield (Figure 2; Windshield 51) is configured for a second reflection of at least part of the display light (see Figure 2; Paragraph [0027]; wherein it is disclosed that display light projected from the display device 11 is subjected to retroreflection on the reflective member 21 disposed on the instrument panel 61 so as to be guided to the windshield 51, and the driver U visually recognizes the display light reflected from the windshield 51), which was reflected by the reflecting device (see Figure 2; Paragraph [0027]; wherein it is disclosed that display light projected from the display device 11 is subjected to retroreflection on the reflective member 21 disposed on the instrument panel 61 so as to be guided to the windshield 51, and the driver U visually recognizes the display light reflected from the windshield 51), to eyes of an observer (Figure 2; Driver U) in the vehicle in order to allow the observer (Figure 2; Driver U) to see, behind the windshield (Figure 2; Windshield 51), the virtual image of the image generated by the projection device (see Figure 2; Paragraph [0027]; wherein it is disclosed that display light projected from the display device 11 is subjected to retroreflection on the reflective member 21 disposed on the instrument panel 61 so as to be guided to the windshield 51, and the driver U visually recognizes the display light reflected from the windshield 51 such that a display image as a virtual image is formed at a position in front of the windshield 51 in a traveling direction (that is, backward in a visual-recognition direction).
Matsushita does not expressly disclose that the projection device is arranged relative to a substantially plane reflecting surface of the reflecting device such that the display light of the projection device incident on the reflecting surface is incident on the reflecting surface in a manner substantially parallel to a normal vector of the reflecting surface.
The dependent claims, claims 3-5, 7-14 and 16, are likewise allowable by virtue of their dependency upon allowable independent claims 1 and 15 as detailed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648. The examiner can normally be reached Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882